                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                              NO. 4:19-CR-29

CORNELIUS K. HARRIS


                                                     ORDER

        On January 16, 2020, the government filed a motion seeking to seal (1) its previously filed

response to the defendant’s motion to suppress; (2) exhibits to the response; (3) the motion to seal

itself; and (4) the order disposing of the motion to seal. Doc. #40. As grounds, the government

represents:

        In filing its response, the government inadvertently failed to redact the defendant’s
        PII from one of the exhibits. The government understands from talking to the
        Clerk’s Office that the government cannot retract a filed document and substitute a
        redacted copy. The only way to correct the issue and protect the defendant’s PII
        from public disclosure is to file a motion to seal the government’s response.

Id. at 1 (emphasis added).

        Ordinarily, to seal documents related to a search in a criminal action, a movant must show

that “sealing is (a) essential to preserve higher values and (b) narrowly tailored to preserve that

interest, after consideration of less restrictive alternatives. Redaction is among the less restrictive

alternatives that must be considered.” In re Sealing & Non-Disclosure of Pen/Trade/2703(d)

Orders, 562 F. Supp. 2d 876, 895 (S.D. Tex. 2008) (citation omitted).

        Here, the government seeks to seal numerous documents based on personally identifiable

information in only one exhibit but fails to specify which exhibit that is.1 The Court presumes the

1
  Local Criminal Rule 49.1 provides that, with limited exceptions, “[t]he process for sealing court records shall be
governed by Rule 79 of The Uniform Local Civil Rules of the Northern and Southern Districts of Mississippi ….” The
government makes no attempt to comply with this rule or to explain why full compliance should be excused. The
Court nevertheless evaluates the merits of the motion to the extent the defendant’s sensitive information is at issue
through no fault of the defendant.
government seeks to seal Exhibit 5—a written statement prepared by the defendant—since Exhibit

5 appears to be the only document containing the defendant’s personally identifiable information.

While protecting personally identifiable information is undoubtedly important, the remedy sought

by the government far exceeds what is necessary to protect the defendant’s interest in his

personally identifiable information. Rather, such interest may be, and should be, served by

redaction. Accordingly, the motion to seal [40] is DENIED. The government is DIRECTED to

file a redacted version of Exhibit 5 on or before January 24, 2020. In the meanwhile, the Clerk of

the Court shall restrict from public access Exhibit 5 [39-5].

       SO ORDERED, this 21st day of January, 2020.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
